DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 02/04/2022 to the Office Action mailed on 09/07/2021 is acknowledged.
Claim Status
Claims 34-43, 46, 49-51, and 53 are pending. 
Claims 1-33, 44, 45, 47, 48 and 52 were previously canceled.
Claims 34-43, 46, 49-51, and 53 have been examined.
Claims 34-43, 46, 49-51, and 53 are allowed.

Priority
	Priority to 371 PCT/CH2017/000048 filed on 05/18/2017 is acknowledged.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
	The rejection of claims 34-43, 46, 49-51, and 53 under 35 U.S.C. 103 as being unpatentable over Haratake et al. (International Application Published Under the PCT WO 2006/114189 A1, Published 11/02/2006) in view of Pomytkin et al. (US Patent Application Publication 2008/0118463 A1, Published 05/22/2008) is withdrawn in view of Applicant’s arguments and the Affidavit filed on 02/04/2022.
Th rejection of claims 34-43, 46, 49-51, and 53 under 35 U.S.C. 103 as being unpatentable over Haratake et al. (International Application Published Under the PCT WO 2006/114189 A1, Published 11/02/2006) in view of Pomytkin et al. (US Patent Application Publication 2008/0118463 A1, Published 05/22/2008) is withdrawn in view of Applicant’s arguments and the Affidavit filed on 02/04/2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s affidavit filed on 02/04/2022 provides evidence that the combination of a naturally glycosylated polyphenol and a water having 500-1100 ppm of 18O and 20-90ppm of 2H gives unexpected beneficial properties when compared with composition having water having concentrations of 18O and 2H not within the instantly claimed range. The prior art lacks a teaching or suggestion of the beneficial properties when using the instantly claimed water combined with the instantly claimed naturally glycosylated polyphenols even though such a water is suggested in the prior art. For the foregoing reasons claims 34-43, 46, 49-51, and 53 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/               Primary Examiner, Art Unit 1617